Citation Nr: 1113757	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for sensory deficit of the right lower extremity. 

2.  Entitlement to an increased compensable evaluation for gastroesophageal reflux disease (GERD). 

3.  Entitlement to an increased rating for migraine headaches, currently evaluated as 30 percent disabling. 

4.  Entitlement to an increased rating for post traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 

5.  Entitlement to an increased rating for degenerative disk disease of the lumbar spine, currently evaluated as 20 percent disabling. 

6.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling. 

REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to February 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO, in part, granted service connection for sensory deficit of the right lower extremity; an initial 10 percent rating was assigned, effective August 21, 2006--the date VA received the Veteran's initial claim for VA compensation for this disability.  By that rating action, the RO also denied increased evaluations for the remaining disabilities on appeal.  The Veteran appealed the RO's August 2007 rating action to the Board.  

In September 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the Board in Washington, D. C.  A copy of the hearing transcript has been associated with the claims files.  At the hearing, the Veteran submitted additional medical evidence in support of his claims along with a waiver of initial RO consideration.  Thus, a remand to the RO is not necessary in this instance.  38 C.F.R. § 20.1304 (2010).
The issue of entitlement to an increased rating for sensory deficit of the left leg has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to entitlement to an increased rating for PTSD, currently evaluated as 50 percent disabling, entitlement to an increased rating for degenerative disk disease of the lumbar spine, currently evaluated as 20 percent disabling, and entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  From the award of service connection, August 21, 2006, the preponderance of the competent and probative evidence of record reflects that the service-connected sensory deficit of the right lower extremity has most nearly approximated moderate incomplete paralysis of the sciatic nerve.

2.  The preponderance of the competent and probative evidence of record shows that the Veteran's GERD is productive of frequent symptoms, including regurgitation and burning of the mouth, weekly arm and shoulder pain, dysphagia, and occasional vomiting that are not productive of considerable impairment of health. 

3.  The preponderance of the competent and probative evidence of record shows that the Veteran's migraine headaches occur several times a month, last several hours and are accompanied by photophobia, occasional vomiting and nausea, but are not productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but no higher, for sensory deficit of the right lower extremity is warranted from August 21, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2010). 

2.  The criteria for an increased 10 percent evaluation for GERD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.31, 4.114, Diagnostic Code 7346 (2010).

3.  The criteria for an increased evaluation in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.) and the United States Court of Appeals for Veterans Claims (Court )(as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the Court decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

Concerning the Veteran's claim for an initial evaluation for the service-connected sensory deficit of the right lower extremity, the Board finds that it arose from the Veteran's disagreement with the RO's assignment of an initial 10 percent rating assigned after the grant of service connection for this disability.  (See August 2007 rating action). 

The Federal Circuit has held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); See VAOPGCPREC 8-2003.

The Court has held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the increased evaluation claims on appeal, the RO provided the Veteran with VCAA notice prior to the appealed August 2007 rating action.  (See RO's April 2007 letter to the Veteran).  Pelegrini, supra. 

In Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit found that, at a minimum, adequate VCAA notice requires that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes.  Id.

Here, via a September 2008 letter, the RO informed the Veteran of the Vazquez requirements.  Id.

In addition, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via April 2007 and September 2008 letters, VA informed the Veteran of the Dingess elements.

Regarding VA's duty to assist the Veteran with his initial and increased evaluation claims on appeal, service treatment records, private and VA post-service medical records, and statements and testimony of the Veteran and his representative have been associated with the claims files.  

The Veteran was afforded VA QTC examinations in conjunction with his initial evaluation and increased evaluation claims in May 2007 and January 2010.  Copies of these examination reports are contained in the claims files.

Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the initial and increased evaluation claims analyzed in the decision below.

II. Merits Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2010). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2010).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating, such as here, was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, such as in this case, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

(i) Sensory Deficit of the Right Lower Extremity

The Veteran contends that his sensory deficit of the right lower extremity is more severely disabling than that reflected by the currently assigned 10 percent rating because it has caused him to fall and stumble seven to eight times a day and has rendered him unable to use the stairs.  ((Transcript (T.) at pages (pgs.) 4, 5)).

By the appealed August 2007 rating action, the RO granted service connection for sensory deficit of the right lower extremity, and assigned an initial 10 percent rating under Diagnostic Code 8520.  

Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.

Under Diagnostic Codes 8520, the Code that pertains to the sciatic nerve, a 10 percent evaluation is for assignment for mild incomplete paralysis, a 20 percent evaluation for moderate incomplete paralysis, a 40 percent evaluation for moderately severe incomplete paralysis, and a 60 percent evaluation for severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  

The ratings schedule additionally notes that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Board finds that the competent and probative evidence of record supports an initial rating of 20 percent for the service-connected sensory deficit of the right  lower extremity.  In statements to VA, as well as in testimony before the undersigned, the Veteran maintained that the sensory deficit in his right leg had caused him to stumble and fall up to seven to eight times a day.  He related that he was unable to use the stairs because he was afraid of falling.  (T. at pgs. 4, 5).  

VA QTC examination reports, dated in May 2007 and January 2010, reflect that the Veteran complained of constant pain, tingling and numbness of the right lower extremity.  These reports also contain clinical findings of diminished sensory deficit of the lateral leg on the right side without any evidence of motor weakness of the right lower extremity.  Upon physical evaluation of the right lower extremity in May 2007 and January 2010, right knee reflexes were 3+ (May 2007) and 2+ (January 2010), and ankle reflexes were 2+.  In light of these examination findings and the Veteran's credible testimony as to his symptoms of his sensory deficit of the right lower leg, the Board finds the Veteran's symptomatology is moderate in nature.  Accordingly, a 20 percent increased disability rating is granted for the service-connected sensory deficit of the right lower extremity.

However, as the Veteran's sensory deficit of the right lower extremity does not show any motor weakness, paralysis or muscular atrophy at any time, the Board concludes the impairment to more nearly approximate moderate than moderately severe.  Accordingly, the preponderance of the evidence of record is against a rating in excess of the initial 20 percent rating assigned herein for the service-connected sensory deficit of the right lower extremity during any portion of the claim.  Fenderson, supra. 

(ii) GERD

The Veteran contends that an increased compensable evaluation for his service-connected GERD is warranted due to such symptoms as regurgitation and burning of the mouth, weekly arm and shoulder pain, dysphagia, and occasional vomiting.  (T. at pgs. 39, 40). 

The Veteran's GERD has been evaluated at the zero percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7346.  A minimum 10 percent evaluation is assigned for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation contemplates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

The Board finds that the probative and competent evidence of record supports an increased evaluation of 10 percent for the Veteran's service-connected GERD.  During his May 2007 and January 2010 VA QTC examinations, as well as his September 2010 hearing, the Veteran reported having weekly episodes, as much as five (5) times a week, of nausea, vomiting, arm and epigastric pain, and dysphagia.  While the Veteran denied having regurgitation and reflux at the January 2010 VA QTC examination, he testified before the undersigned that he had regurgitation and burning of the mouth two times a week.  ((T. at page (pg.) 39)).  

The Board finds the Veteran's testimony with regard to his GERD symptoms credible.  Thus, and resolving reasonable doubt in the Veteran's favor, the Board finds the findings of weekly regurgitation and arm pain consistent with the criteria for "two or more of the symptoms for the 30 percent evaluation of less severity." 38 C.F.R. § 4.116, Diagnostic Code 7346.  Thus, a 10 percent increased evaluation is supported by the evidence of record for the service-connected GERD.  However, as the May 2007 and January 2010 QTC examiners concluded that the Veteran's GERD did not result in any material weight loss, hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health, such as malnutrition, the evidence preponderates against a showing of the requisite criteria for a 30 percent evaluation for GERD, and that higher rating is not warranted.  Id.

With regard to this disability, the Board finds that there is no basis for a "staged" rating pursuant to Hart.  Rather, the symptomatology shown upon examination during the pendency of the appeal has been essentially consistent and fully contemplated by the assigned 10 disability rating.  

(iii) Migraine Headaches

The Veteran contends that his migraine headaches warrant an increased rating to 50 percent due to monthly attacks that last several hours and are accompanied with photophobia, occasional vomiting and nausea.  

The Board finds that the preponderance of the competent and probative evidence of record is against an increased rating of 50 percent for the Veteran's migraine headaches because they have not been productive of severe economic inadaptability. 

The RO has assigned a 30 percent rating to the service-connected migraine headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this code, a 30 percent rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating." According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

At the May 2007 and January 2010 VA QTC examinations and during a September 2010 hearing before the undersigned, the Veteran maintained that his migraine headaches warranted an increased rating to 50 percent due to monthly attacks that lasted several hours and were accompanied by photophobia, occasional vomiting and nausea.  In September 2008, VA received statements from the Veteran's co-workers that supported his contention that he has frequent and severe headaches three to four times a month that were associated with photosensitivity and alleviated with medication.  D. H. W. indicated that the Veteran sometimes left work because of his migraines.  (See statements, prepared by D. S. Mc. L. and D. H. W., received by VA in September 2008).

However, the record does not indicate that the service-connected migraine headaches were characterized by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  In fact, during the January 2010 VA QTC examination and September 2010 hearing, the Veteran testified that he was employed at a government agency.  (See January 2010 QTC psychiatric examination and September 2010 hearing transcript).   Thus, while the Veteran's has frequent attacks of his migraine headaches, the evidence does not indicate that they are prolonged or productive of severe economic inadaptability.  Thus, the Board finds that the preponderance of the competent and probative evidence of record is against an increased rating in excess of 30 percent for the service-connected migraine headaches.  In addition, the Board notes that at no time during the pendency of this claim for an increased rating have the Veteran's migraine headaches warranted an evaluation in excess of 30 percent.  Hart, supra.
III. Rice Considerations

Finally, as the Veteran has testified that he is employed at a government agency, this case accordingly does not raise a claim for a total disability rating due to individual employability resulting from service-connected disability (TDIU). Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

IV. Extra-schedular consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).


If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The regular schedular standards applied in the current case adequately describe and provide for the Veteran's disability levels.  The Veteran has not been hospitalized for any of the service-connected disorders analyzed above.  Therefore, the Veteran's sensory deficit of the right lower leg, GERD and migraine headaches warrant no more than the assigned 20, 10, and 30 percent ratings, respectively, at any time during this appellate period.


ORDER

From August 21, 2006, an initial rating of 20 percent, but not higher, for sensory deficit of the right leg is granted, subject to the laws and regulations governing the payment of monetary benefits.

An increased rating of 10 percent, but no higher, for GERD is granted, subject to the laws and regulations governing the payment of monetary benefits.

An increased rating in excess of 30 percent for migraine headaches is denied.  





REMAND

The Board has determined that a remand of the increased rating claims for the service-connected PTSD with depression, degenerative disk disease of the lumbar spine and hypertension is warranted in order to provide the Veteran with VA psychiatric, orthopedic and neurological, cardiovascular examinations to determine the current severity of the above-cited disabilities. 

Regarding the Veteran's claim for an increased rating for PTSD with depression, during his September 2010 hearing, the Veteran testified that his PTSD symptoms had increased in severity since the January 2010 VA QTC examination.  (T. at pg.) 12).  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).  

In addition, the evidence of record reveals several discrepancies and conflicting information as to the level of severity of the service-connected PTSD.  For example, at a January 2010 VA QTC examination, the Veteran demonstrated some symptoms that were commensurate with a 70 percent rating for the above-cited disability, such as suicidal ideation, near-continuous depression and obsessional rituals that interfered with routine activities (i.e., the Veteran reported that he would excessively check his motor vehicle at work to see if it was locked).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Yet, that same examination report was absent for other 70 percent rating symptoms, namely neglect of personal appearance and hygiene and illogical, obscure or irrelevant speech.  Id.  Conversely, at the September 2010 hearing, the Veteran testified that he occasionally neglected his personal hygiene and denied having had obsessional rituals.  (T. at pgs. 17-19).  

Because the Veteran is competent to report a worsening in the severity of his PTSD symptoms and in view of the conflicting clinical findings and testimony associated with this disability, a new examination is in order in accordance with the Court's holdings in Proscelle and Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that while the list of symptoms under the rating criteria for mental disorders are meant to be examples of symptoms that would warrant a specified evaluation, they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation).  

Concerning his claim for an increased rating for his service-connected degenerative disk disease of the lumbar spine, the Veteran testified that he experienced bowel and bladder incontinence associated with his degenerative disc disease of the lumbar spine.  (T. at pg. 31).  In contrast, at a January 2010 VA QTC examination, the Veteran denied having had any bowel or bladder problems secondary to his low back disorder.  Under 38 C.F.R. § 4.71a, the Veteran's back disorder is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, or the General Rating Formula for Diseases and Injuries of the Spine- if used, the latter provision mandates that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994)(holding that service connection for distinct disabilities resulting from the same injury could be established so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).

The considerations described above require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Finally, concerning the Veteran's claim for an increased rating for hypertension, currently evaluated as 10 percent disabling, the Veteran and his spouse testified that his blood pressure readings averaged 168/90 and were associated with chest pain and episodes of dizziness.  (T. at pgs. 34-35).  Thus, another examination is needed to reassess the severity of this disability, including specifically in terms of whether he now meets the requirements for a higher rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service- connected PTSD with depression, degenerative joint disease of the lumbar spine and hypertension that are not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently contained in the claims files. The RO/AMC should then obtain these records and associate them with the claims files.
   
2.  After a reasonable amount of time, or upon the Veteran's response, the RO/AMC will schedule the Veteran for VA psychiatric, orthopedic and neurological, and cardiovascular examinations by appropriately-qualified physicians to determine the severity of his service-connected PTSD with depression, degenerative disk disease of the lumbar spine, and hypertension, respectively.  The following considerations will govern the examinations:



a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiners.  In addition to the specific directive of addressing the evidence of record as noted below, the examiners must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.
   
b. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.
   
c. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record.
   
3.  After the actions in paragraphs 1 and 2 have been completed, the RO/AMC must schedule the Veteran for a VA psychiatric examination.  The examiner should conduct any necessary tests and should report a multi- axial diagnosis identifying all current psychiatric disorders, and offer an opinion of the extent to which the Veteran's service- connected PTSD with depression results in social and occupational impairment.  All signs and symptoms of the service- connected PTSD with depression should be reported in accordance with the regulatory criteria listed at 38 C.F.R. § 4.130.  The multi- axial assessment should also include a thorough discussion of Axis IV (psychosocial and environmental problems) and Axis V Global Assessment of Functioning scores, with an explanation of the numeric code assigned.


4.  After the actions in paragraphs 1-3 have been completed, the RO/AMC must schedule the Veteran for VA orthopedic and neurological examinations to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  In reporting the manifestations of the Veteran's degenerative disc disease, the examiners must report the following:

i. the Veteran's range of motion with respect to flexion, extension, lateral flexion, and rotation;

ii. whether there is ankylosis of the lumbar spine, either favorable or unfavorable, and if so, whether it results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Note that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis;

iii. whether there are associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment;

iv. whether because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the lumbar spine, the Veteran's range of lumbar spine motion should be considered normal for that individual, even though it does not conform to the normal range of motion;

v. whether there a lack of normal endurance; functional loss due to pain and pain on use including that experienced during flare ups; weakened movement, excess fatigability, and incoordination; and the effects of the disability on the Veteran's ordinary activity;

vi. whether the Veteran has incapacitating episodes, and if so, the total duration of such episodes during the past 12 months. Note:  An incapacitating episode is a period of acute signs and symptoms due to degenerative disc disease that requires bed rest prescribed by a physician and treatment by a physician.

5.  When the actions in parts 1-4, have been completed, the RO/AMC must schedule the Veteran for a cardiovascular examination to determine the current severity of his service-connected hypertension.  The examiner must report the diastolic and systolic readings and whether the Veteran requires continuous medication for control of hypertension.

6.  Thereafter, the RO/AMC must readjudicate the increased evaluation claims for PTSD with depression, degenerative disk disease of the lumbar spine and hypertension on appeal.  Consideration should be given to the possibility of "staged" ratings.  See Hart, supra.  If the maximum benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.


The purpose of this remand is to assist the Veteran with his increased evaluation claims for PTSD with depression, degenerative disk disease of the lumbar spine and hypertension on appeal.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for the scheduled VA  psychiatric, orthopedic and neurological, and cardiovascular examinations, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


